         Case 1:17-cv-01313-BAM Document 45 Filed 04/19/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

MARCO A. GARCIA,                                   1:17-cv-01313-BAM (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
v.                                                PLAINTIFF MARCO A. GARCIA, CDCR
                                                  #BF-8082, BY TELEPHONE

GARCIA, et al.,                                   DATE: May 18, 2021
                      Defendants.                 TIME: 9:00 a.m.

        Marco A. Garcia, inmate, CDCR #BF-8082, a necessary and material witness on his
own behalf in proceedings in this case on May 18, 2021, is confined at Pelican Bay State Prison,
5905 Lake Earl Drive, Crescent City, CA 95531, in the custody of the Warden. In order to
secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate to appear by telephone (via Zoom)
before Magistrate Judge Barbara A. McAuliffe on May 18, 2021, at 9:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by telephone (via Zoom) to testify in United States District Court at the
time and place above, until completion of court proceedings or as ordered by the court; and
thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Pelican Bay State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by telephone (via Zoom) to testify before the United States District
Court at the time and place above, until completion of the proceedings, or as ordered by the
court; and thereafter to return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.

Dated: April 19, 2021               /s/ Barbara A. McAuliffe
